Title: To Thomas Jefferson from Ferdinand Leigh Claiborne, 22 September 1808
From: Claiborne, Ferdinand Leigh
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Soldiers Retreat Near WashingtonMissy Terry. 22d Septr 1808
                  
                  I have the honor to enclose you, an extract from the Journal of the house of Representatives of this Territory, touching the nomination of a Legislative council—
                  You will observe in conformity to a Resolution for the purpose, ten Gentlemen are named; All of whom with much pride I assure you, are esteemed Republicans, and attached to the Administration of the General Government, and are not insensible of the many benefits, that have resulted to the Union, from its Wisdom and moderation, more particularly to this portion of our immense Empire.
                  Three of the persons nominated, towit Joshua Baker, Joseph Sessions and Daniel Burnett Esquires, composed a part of the late Council, 
                  I have been especially instructed by a majority of the representatives to assure you, that they possess in a high degree the confidence of this people, and should you determine, that the act of the Governor, has distroyed the commission of the council—their reappointment would be more then Gratifying—
                  I have the Honor to be with sentiments of the most perfect respect & consideration Your Obd. Servant,
                  
                     Ferdinand L: Claiborne 
                     
                     Speaker of the House of Representatives
                  
                Enclosure
                                    
                     
                           On Motion
                           
                              16 Sep 1808
                           
                        
                     
                           Resolved that the Speaker of this House be directed to forward to the President of the United States the nomination which has been made of Members to the Legislative Council by this House—
                        
                        
                           Ferdinand L Claiborne
                        
                           Speaker of the House of Representatives
                        
                     
                           Attest
                           Beverly R Grayson Clk H. R
                           Mississippi Territory
                           In the House of Representatives September 16th 1808
                           A message in writing was recieved from the Governor of the Mississippi Territory by Mr. Niell his Private Secretary as followeth
                           Gentlemen of the 
                              
                              Town of Washington
                           House of Representatives 
                              
                              Sept 16th. 1808—
                           The last general Assembly of this Territory having been dissolved it becomes you as the Representatives of the People to nominate ten persons conformable to the Ordinancy for the Government of this Territory from among whom the President of the United States may appoint a Legislative Council; and for that purpose you are now convened—As you Gentlemen together with a Legislative Council and the Governor constitute the Territorial Legislature it is indispensible to the formation of that body a Council exist. I presume therefore the regard you have for the general good renders it unnecessary further to Suggest the propriety of your immediate attention to this duty.
                        
                        
                           Robert Williams
                        
                        
                        
                           The said communication being read a motion was made and seconded that the House come to the following resolution.
                           Resolved that this House will on  tomorrow nominate Ten persons as Counsellors chusing two out of Each County.
                           An adjournment being then called for on the question that the House adjourn until 3 oClock it Passed in the affirmative
                           Yeas 6   Nays 5
                           The yeas and Nays being called for. Those who voted in the affirmative are Henry D, Downs Cowles Mead, William Snodgrass, Henry Hunter William B Shields Henry Castles—
                           
                              Those who had Voted in the Negative are, Stephen Bullock, Samuel Cook, Philander Smith John Caller Lemuel Henry.
                           
                           3 oClock PM September 16th
                           The House proceeded to consider the Resolution before the House previous to the adjournment in the following words to wit
                           Resolved that the House will on tomorrow nominate ten persons as Counsellors chusing two out of each County.
                           And in the question thereupon the Speaker declaring himself in the minority making the division equal the question was according to the Rules of the House decided in the negative.
                           Yeas 6   Nays 6
                           The yeas and nays being called for those who voted in the affirmative are Stephen Bullock Samuel Cook John Caller Lemuel Henry William Snodgrass Philander Smith
                           Those who voted in the negative are Ferdinand L Claiborne (Speaker) Henry Castles, Henry D, Downs Henry Hunter Cowles Mead, William B Shields—
                           And the House adjourned until tomorrow Morning 10 oClock—
                           
                           Saturday September 17th 1808
                           On a motion made and Seconded that the House do come to the following Resolution
                           Resolved that this House possessing the most lively interest in the Peace Harmony and Prosperity of this Territory and being fully impressed with the absolute and indispensible necessity of the Existence of a Legislature in our Country for the protection and security of the rights and prosperity of the Citizens thereof at this important Crisis are of opinion that it is right and proper to proceed to the nomination of ten persons out of whom a Legislative Council may be formed. At the same time they are willing to publish and avow to The World that a difference of opinion does exist whether under the Ordinance for the Government of this Territory the dissolving of the General Assembly by the Governor does vacate the seats of the Legislative Council or not but being desirous that a Legislature should exist in our Country are willing to make a nomination for Counsellors refering it to the Wisdom of the President of the United States to Commission or not to Commission a new nomination as in his judgment he may think proper expressing at the same time their Entire confidence in the decision of this Great Chief Magistrate of our Nation whatever it may be.
                           The house proceeded to consider the said Resolution at the Clerks Table, Whereupon—
                           Resolved that a Committee of three be appointed to wait on the Governor of the Territory to recieve any information which he may have recieved from the President of the United States touching the dissolution of the last General Assembly of this Territory.
                           And a Committee was appointed of Mr. Bullock Mr. Shields & Mr. Snodgrass pursuant to said resolution—
                           Mr. Bullock from the Committee last mentioned reported that the Committee had according to order waited on the Governor and handed him the Resolution by which they were appointed and that the Governor signified to them that he would make a communication in writing in twenty minutes conformable thereto.
                           A Message in writing was recieved from the Governor of the Mississippi Territory by Mr. Niell his private Secretary as followeth—
                            Washington
                           Gentlemen of the House of Representatives Sept 17. 1808.
                           In compliance with your Resolution of this day respecting any information recieved from the President of the United States touching the dissolution of the General Assembly of this Territory—I have the honor to inclose the Copy of a Letter from the Secretary of State of the United States—
                        
                        
                           Robert Williams
                        
                        
                        
                        Department of StateJuly 19th 1808
                           Sir—
                        In answer to your Letter of June 15th to the President inclosing Copies of those March the 8th & 16th to the Secretary of State I have to inform you that the President approves the opinion you express that a dissolution of the General Assembly of the Territory puts an End to the Council as well as to the Representative branch of that Body
                           I have the honor to be Your Obedt. Servt
                        
                        
                           James Madison
                        
                        
                           His Excellency
                           Governor Williams
                           (Copy)
                           The Said communication together with the Copy Letter accompanying the Same were read, and ordered to lie on the Table for consideration—
                           The House resumed the consideration of the Resolution of to day relative to the nomination of a Council Whereupon,
                           
                           On a motion
                           That this House do agree to the Same. It was Resolved in the affirmative
                           Yeas 8   Nays 4
                           The yeas and Nays being called for Those who voted in the Affirmative are Ferdinand L Claiborne Stephen Bullock Samuel Cook Henry D. Downs Lemuel Henry William Snodgrass & Philander Smith Those who voted in the negative are Henry Castles Henry Hunter Cowles Mead and William B. Shields—
                           On Motion
                           Resolved that the House will on Monday at two oClock proceed to nominate ten persons selecting two from each County five of whom to be appointed Counsellors in the next General Assembly of this Territory
                           And the House then adjourned until Monday next 12 oClock Meridian
                           
                           Monday Sept. 19th 1808
                           On motion
                           Resolved that this House proceed to Vote for Members of the Legislative Council in twenty minutes—
                           On motion
                           Resolved that Stephen Bullock and William B. Shields be appointed Tellers to receive and Count the Ballots given for Members of the Legislative Council.
                           The House according to the Resolution of to day proceeded by Ballot to nominate ten Persons to the President of the United States five of whom to be Commissioned Members of the Legislative Council of this Territory—And upon Counting the Ballots it appeared that the following persons were duly nominated—
                        
                           
                              
                                 John Hood McGrew
                                 }
                                 Washington County
                              
                              
                                 John Hanes—
                              
                              
                                 Jacob Stampley
                                 }
                                 Jefferson County
                              
                              
                                 Thomas Calvit
                              
                              
                                 Joshua Baker
                                 }
                                 Wilkinson County
                              
                              
                                 James Lee—
                              
                              
                                 Alexander Montgomery
                                 }
                                 Adams County
                              
                              
                                 Joseph Sessions—
                              
                              
                                 Daniel Burnett
                                 }
                                 Claiborne County
                              
                              
                                 Francis Johnston
                              
                           
                        
                           
                        
                  
                  
               